Howard, J.
By the common law, a man could not convey an estate by deed to his wife, nor could she acquire or possess personal property independent of him. But in equity, a married woman may take, and hold property by devise, against her husband’s creditors in bankruptcy. Bennett v. Davis, 2 P. Wms. 316; and may acquire separate property when he has deserted her, which will not be subject to his disposition, Cecil v. Juxon, 1 Atk. 278; so her separate interest in property by agreement with him, will be sustained. Slanning v. Style, 3 P. Wms. 338 ; and a gift from her husband to herself will be supported. Lucas v. Lucas, 1 Atk. 270.
*542These principles of equity are becoming more familiar to Courts of common law, by adoption, and by statute provisions. They may seem like invasions upon its ancient realm, yet they do no dishonor to the general character of the common law ; but rather tend to soften and bend its honest and rigid rules to the demands of the present state of social and domestic relations. Draper v. Jackson, 16 Mass. 480; Stanwood v. Stanwood, 17 Mass. 57; Phelps v. Phelps, 20 Pick. 556 ; Adams v. Brackett, 5 Met. 280; Stat. 3 & 4, William 4, c. 74; 2 Kent. Com. 163.
By the statutes of this State, (1844, c. 117, and 1847, c. 27,) a married woman may become seized and possessed of property, real and personal, by direct bequest, demise, gift, purchase, or distribution, as her own property, exempt from the debts or contracts of her husband; and may take property from him by gift, directly, subject only to the claims of his creditors, with prior contracted debts, who might thereby be defrauded.
The husband of the plaintiff could have transferred the note in suit, to her by indorsement, during coverture, and thus have passed the title to her, as against the maker, the defendant. After the divorce she could maintain an action upon it in her own name. By the provision of the statute of February 23, 1852, a married woman “ seized and possessed of property, real and personal, has power to lease, sell, convey and dispose of the same, and to execute all papers necessary thereto, in her own name, as if she were unmarried.” But this act cannot apply to the case at bar, the suit having been commenced before its passage.
The instructions that if the note in suit was given to the plaintiff by her husband during coverture, and was indorsed by him before the dissolution of the marriage, no title passed to her, and that the note still remained his property, were in conflict with the statutes referred to, and cannot be sustained. But, aside from the statutes, and even if the old common law doctrines remained unqualified, her title to the note might have been confirmed by the husband, after the divorce, *543although the indorsement and transfer had been made to her before, and thus she might have acquired the property, and might maintain the action. Exceptions sustained.
Shepley, C. J., and Tenney, Rice and Appleton, J. J., concurred.